Motion Granted; Order filed July 26, 2012




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00311-CR
                                     ____________

                          ROBERT VILLARREAL, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 122nd District Court
                               Galveston County, Texas
                           Trial Court Cause No. 07CR2810


                                          ORDER

       Appellant filed a motion requesting that the record be supplemented with the
original of State’s Exhibit 5, a DVD recording.

       The clerk of the 122nd District Court is directed to deliver to the Clerk of this
Court the original of State’s Exhibit 5, a DVD recording, on or before August 13, 2012.
The Clerk of this Court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon completion
of inspection, to return the original of State’s Exhibit 5, a DVD recording, to the clerk of
the 122nd District Court.



                                                 PER CURIAM